Order unanimously affirmed, with $20 .costs and disbursements to the petitioner-respondent. As the fixation of a reasonable rent in the case of this graduated lease could be made only under section 13 of chapter 314 of the Laws of 1945; as amended, on the basis of comparability, the amendment herein, to bring the proceeding under that section rather than under section 4 of chapter 3 of the Laws of 1945, as amended, is the correction of an irregularity. Present — Peck, P. J., Dore, Cohn, Callahan and Van Voorhis, JJ.